UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ANTHONY R. WIGGINS,
18-CV-978-MJR
DECISION AND ORDER
Plaintiff,

-\V-

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 19).

Plaintiff Anthony R. Wiggins brings this action pursuant to 42 U.S.C. §§405(g) and
1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security finding him ineligible for Disability Insurance Benefits (“DIB”) and Supplemental
Security Income (“SSI”) under the Social Security Act (the “Act”). Both parties have
moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure. For the following reasons, Wiggins’s motion (Dkt. No. 12) is granted, the
Commissioner's motion (Dkt. No. 15) is denied, and this case is remanded.

BACKGROUND

Wiggins previously filed an application for DIB and SSI benefits on June 26, 2013,
which was denied initially on November 6, 2013. (T. 195).1 On October 15, 2014, Wiggins
filed an application protectively for DIB and SSI, alleging disability since June 21, 2011,

due to diabetes mellitus and foot problems (Tr. 63). Wiggins’s application was denied on

 

1 References to “Tr.” are to the administrative record in this case.

 
March 31, 2015. (Tr. 16, 69, 83-97), and he requested a hearing before an Administrative
Law Judge (Tr. 99). On March 21, 2017, Administrative Law Judge David J. Begley (the
“ALJ”) held a video hearing from Alexandria, Virginia. (T. 16, 34-60). Wiggins appeared
in Buffalo, New York, along with his attorney. (Tr. 16). A vocational expert also testified
via telephone at the hearing. (Tr. 56-59). At the request of Wiggins, the ALJ held open
the case record for the submission of additional medical evidence. (Tr. 16). Wiggins
submitted such evidence and it was considered by the ALJ. (/d.). On May 31, 2017, the
ALJ issued his decision finding that Wiggins. was not disabled as defined by the Act. (Tr.
13-31). On July 31, 2017, Wiggins requested review by the Appeals Council (Tr. 5), but
on July 12, 2018, the Appeals Council denied his request, making the ALJ’s decision the
final decision of the Commissioner (Tr. 1-5). This action followed.
DISCUSSION

I. Scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (19771) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the

Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002}. Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “[iJe is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[gjenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /a.

HH. standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The
Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such severity that he is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind
of substantial gainful work which exists in the national economy, regardless of whether
such work exists in the immediate area in which he lives, or whether a specific job vacancy
exists for him, or whether he would be hired if he applied for work.” fd. §§423(d)(2)(A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based on these facts, subjective evidence
of pain or disability, and . . . [the claimant's] educational background, age, and work
experience.” Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” id. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . age, education, and work experience.” {d.
§§404.1520(b), 416.920(b). Second, if the claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” fd.
§§404.1520(c), 416.920(c}. To make this determination, the Commissioner asks whether
the claimant has “any impairment or combination of impairments which significantly limits
[the claimant's] physical or mental ability to do basic work activities.” /d. §§404.1520(c),
416.920(c). As with the first step, if the claimant does not have a severe impairment, he
or she is not disabled regardless of any other factors or considerations. /d.
§§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the

Commissioner asks two additional questions: first, whether that severe impairment meets
the Act's duration requirement, and second, whether the severe impairment is either listed
in Appendix 7 of the Commissioner's regulations or is “equal to” an impairment listed in
Appendix 1. Id. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. /d. §§404.1520(d), 416.920(d).

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity ["RFC"] based on all the relevant medical and other evidence’ in the record.. fd.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” /d. §§404.1545(a)(1), 416.945(a)(1). The Commissioner’s assessment
of the claimant's RFC is then applied at steps four and five. At step four, the
Commissioner “compare[s] [the] residual functional capacity assessment . . . with the
physical and mental demands of [the claimant’s] past relevant work.” fd. §§404.1520(f),
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. fd. §§404.1520(f), 416.920(f}. Finally, if the claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth
step the Commissioner considers whether, based on the claimant’s RFC, age, education,
and work experience, the claimant “can make an adjustment to other work.” fd.
§§404.1520(g)(1), 416.920(g)(1}. If the claimant can adjust to other work, he or she is

not disabled. fd. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
adjust to other work, he or she is disabled within the meaning of the Act.  /d.
§§404.1520(g)(1), 416.920(g)(1).
The burden through steps one through four described above rests on the claimant.
If the claimant carries his burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carro/f, 705 F.2d at 642.
ill. The ALJ’s Decision
The ALJ followed the required five-step analysis for evaluating disability claims.
Under step one, the ALJ found that Wiggins had not engaged in substantial gainful activity
since June 21, 2011, his alleged onset date. (Tr. 19). At step two, the ALJ concluded
that Wiggins has the following severe impairments: diabetes mellitus and hypertension.
(/d.). At step three, the ALJ found that Wiggins does not have an impairment or
combination of impairments that meets or medically equals the severity of one of the listed
impairments. (Tr. 19-20). Before proceeding to step four, the ALJ assessed Wiggins's
RFC, in pertinent part, as follows:
[T]he claimant has the residual functional capacity to perform
lignt work . . . except never climbing ladder, ropes, or
scaffolds. He must avoid concentrated exposure to extreme
cold. The claimant must avoid hazardous machinery,
unprotected heights, and open flames.
(Tr. 20). Proceeding to step four, the ALJ found that Wiggins is capable of performing
past relevant work as a security guard. (Tr. 26). Accordingly, the ALJ found that Wiggins
has not been under a disability within the meaning of the Act from June 21, 2011, through

the date of the ALJ’s decision. (Tr. 27).
IV.  Wiggins’s Challenge
Wiggins argues that the ALJ erred by failing to reconcile adequately evidence in
the record indicating that Wiggins has limitations on his ability to stand and walk with his
(the ALJ’s) conclusion that Wiggins can perform “light work.” The Court agrees.

The Social Security regulations state that “light work” “requires a good deal of
walking or standing” or “sitting most of the time.” See 20 C.E.R. 8§ 404.1567(b) and
416.967(b). The Medical-Vocational Rules of Appendix 2, $.S.R. 83-10, 1983 S.S.R.
Lexis 30, at *13, 1983 WL 31251, at *5 (S.S.A. Jan.1, 1983), clarify that “the full range of
light work requires standing or walking, off and on, for a total of approximately 6 hours of
an 8-hour workday.”

Here, Wiggins testified that he could not work because his diabetes is causing
problems with his feet. (Tr. 42). He stated that he gets throbbing pain in his feet when
he stands for extended periods. (Tr. 43). He further testified that he had recently moved
to a new apartment because the old apartment had stairs, and having to ascend and
descend the stairs caused him foot pain. (Tr. 44). He also stated that he wakes up
periodically during the night due to foot pain. (Tr, 50). Wiggins described his foot pain as
the nerves in his foot “pounding.” (Tr. 51). He stated that he could stand, without a break,
for only 25 to 30 minutes, and could walk for only one hour. (Tr. 54). He further stated
that he soaks and elevates his feet daily. (Tr. 56).

On February 23, 2015, Wiggins underwent a consultative examination performed
by Abrar Siddiqui, M.D. (Tr. 305-311). Dr. Siddiqui noted that Wiggins reported “pins and

needles” type pain in both feet that prevents him from standing or walking for a long period

 
of time. (Tr. 306). Dr. Siddiqui reported that Wiggins walked slowly and declined to walk
heels to toes due to bilateral foot pain. (Tr. 307). Dr. Siddiqui opined that “there is mild
‘to moderate limitation in [Wiggins’s] ability to stand, walk, climb, push, pull, and carry
heavy objects.” (Tr. 309).

Although the ALJ acknowledged and even credited most of this evidence, he failed
to reconcile this evidence with his conclusion that Wiggins could perform “light work.” In
particular, the ALJ does not address, either expressly or implicitly, the “standing or
waiking, off and on, for a total of approximately 6 hours of an 8-hour workday” criteria
contained in the clarifying rule. This-leaves the Court in a position where it knows what
the ALJ did, but not why he did it. See Velez v. Berryhill, No. 17-CV-06551 (BCM), 2018
WL 4609110, at *10 (S.D.N.Y. Sept. 25, 2018): see also Napoleon v. Comm'r of Soc.
Sec., No. 18-CV-180-FPG, 2019 WL 1894206, at *4 (W.D.N.Y. Apr.29, 2019).

Accordingly, the case is remanded.”

 

* Wiggins argues that the case should be remanded solely for the calculation of benefits. The Court
disagrees. On remand, the-ALJ might very well be able to justify adequately his denial of benefits.

~Q-
CONCLUSION
For the reasons stated, Wiggins motion for judgment on the pleadings (Dkt. No.
12) is granted, the Commissioner’s motion for judgment on the pleadings (Dkt. No. 15) is
denied, and this case is remanded to the Commissioner for further administrative
proceedings consistent with this Decision and Order.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: February 24, 2020
Buffalo, New York

acetal on

MICHAEL J. ROEM
United States al Judge
